OFFICE       OF THE   Al-l-ORNEY     GENERAL        OF TEXAS
                                   AUSTIN




Honorable Carl C. tludla, Jr.,
Exeautive secrotery
Tezae state   Boerd or Derrkl Eeam1rYre
bet irr, mx8e
mar   Sir:




                                                              lyove qrret lone
                                                             y thie   departwnt.
Wo quote     Jotw




                              lag eeverel lere        dleplay    a&e uhlch
                                to my ltteotlorr      le   Attorwy r0r the
                                   Honorable    Carl   C. liardla.    Jr.,   - Page 2

         Ballihaa,   et al., 197 R. B. 552, Johnoon vo. Board
         0r Dental Examiners, 134 Fed. (26) 9 and Hodern System
         Dentists Inc., et al, vs. state Board 0r Dental Ex-
         aminers 0r wis., 256 8. W. 922, and I would appreciate
         an opinion from you as to whether the enuloeed ads are
         in violation   0r the paragraphs 0r the article alted.
               ‘I em ‘also enoloolng a copy 0r a Brief prepsred
         for Dr. B. Carl Holder, President of the Texas State
         Board of Dental Bxamlnece, in connection vlth the last
         paragraph 0r Artlclo     752b 0r the Penal code, as amended;
         and, after   an examlnatlon of thlo Brief,   I would appre-
         ciate a separate written opinion on your conetructlon
         or the article    oovered by my Brief.”
                 In our Oplnlon Ho: O-1992, we conetruedcArtlale  752b,
    Vernon’s    Annotated Penal Code of Texee, and stated a8 rollowo;
                 “IWour    letter     you ask the rollowing   questions:
                “@In other words under Article      752b, -supra, taken
         as a whole, may dentist,       without enfrlnglng    the criminal
         lava, advertise     in ray menner and vith as much space as
         he desires,    so long as he does not v$o+ate one of the
         specific   prohlbltlone     in subsection   a through ‘t “, or
         1s his advertising      limited by the provleo,     to a mere
         statement of his nams, degree, office        location,   ete?’
                “In answering this question we would first  point
         out aa stated above that apparent intention    of the Legle-
         lature ~0s to preserve a long standing customary right
         to the dentist and not to restrict    him. Certainly since
         this la a criminal statute and must be strictly    construed,
         it vould seem clear that the dentist could advertise      la
         any manner and with as much apace as he desires     so loag
         as his advertising   did not fall under the prohibited
         practices   of the sxtlcle in question.
               ‘%fe therefore  respectfully advise that Article   752b,
         Penal Code as amended, is valid and constitutional      and
         the proviso. at the end of said article   Is permiselve
         rather than restrictive.    *




c
       Honorable    Carl C. Rardln.      Jr.,     - Pegs 3


                    We believe     that the foregoing            answer0 your qwetlon
       “B”.
                   The last peragraph of Article      752b mey not be made the
       basis for a criminal proseautlon      slnce said paragraph prohibits
       no practice   whatsoever, but merely lndlaates       the type of edver-
       tlslng which a dentist may employ vlthout violating          any of the
       provlsloas   0r the Act.    It 1s our  .oplnlon,  therefore,   that ths
       advertisements    submitted do not constitute     violationa   of the
       said paragraph.
                 We do not believe   that a   of the advertloemsnts                    sub-
       mitted by you violate  subseetloa (‘07 of Article  752b, for                   la
       Opinion Ro. O-2743 ooncernlng that subsection,    ue statedr

::.*                   “%orge display   algnat mentioned in this sub-
                division,   when considered   la connection with other
                thQngs mentlooad la the eubdlrisloh,      aust be am-
                etrwd as something other than newspaper adventlee-
              .Imerits. *
                   In our oplnlon,  each of the advertleenmnts oonetltutea
       a fact situation   to be deternlwd   by the jury as to whether or
       not the etatemsnts mad8 lo such advertisements are "of such a
       character tending to mislead or deaelve the public” and thereby
       a violation   of suboectlon (e) of Article  7521,.
                    We trust     that   thio    satisfactorily       answers your in-
       quiry.
                                                          Yours very truly
                                                     ATTORNEY      OF TFZAS
                                                            GERfGRAL



                                                                     James II. Ware
                                                           Ks              sin?